Citation Nr: 1710923	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder disability, rated 20 percent disabling effective June 19, 2007, and 30 percent disabling effective December 10, 2010.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland issued in July 2008, that denied service connection for a left knee disability, granted service connection for a right shoulder disability and assigned a 20 percent rating for that disability.  The Veteran perfected an appeal of this decision in July 2009.  In a May 2011 rating decision, the RO increased the rating to 30 percent, effective from December 10, 2010.  While the record reflects that there was some confusion with regard to the Veteran's filing a new claim for increased rating in December 2010, and whether the original appeal had been withdrawn and refiled at that time, the Board finds that the current right shoulder claim is part of the original appeal of the July 2008 rating decision.  

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The Veteran was accompanied by a representative from an accredited veterans' service organization other than the one that is his recognized representative before VA.  In response to a February 2017 letter from BVA, he elected to not have another hearing with his accredited representative present.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Increased rating for Right Shoulder

At the hearing, the Veteran testified that his right shoulder had worsened since the most recent VA examination.  See Hearing transcript, pages 3, 4 and 12.  He indicated he can no longer perform normal activities with the right arm, and had to wear a sling as prescribed by his VA caregiver.  He reported that the right shoulder made it difficult for him to shoot a weapon, which has some impact on his occupational functioning, as he was a security officer.  In a separate December 2016 statement, he reported that he had been working since October 2016.  

The record reflects the most recent examination of the right shoulder is dated in January 2011.  In light of the Veteran's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of his right shoulder disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Service connection for Left Knee

The Veteran also testified in detail that he had been treated for his left knee condition in service, and that the condition had been symptomatic through the present time.  He indicated that his left knee began hurting and giving him problems initially in service during physical training, and he received a profile restricting his physical activity and a reassignment to lighter duties as a result.  The pain and problems have reportedly continued to this day.  

The available service treatment records show that the Veteran was noted upon entrance into service to have a history of surgery for ruptured left knee tendon.  See June 1979 enlistment examination and orthopedic consultation report in service treatment records.  Although his entrance examination noted normal lower extremities, a four inch scar of the left knee was noted, and surgery for ruptured left knee tendon was recorded in the summary of defects and diagnoses.  He was considered qualified for enlistment.  When seen in June 1980 for bilateral knee pain, X-rays showed a metallic screw and suggested mild degenerative disease.  The impression was EPTS (existed prior to service) patellar tendon rupture, left.  The relevant part of his profile was switched from 1 to P3.  He was considered medically qualified for duty with permanent assignment limitations.  The plan was to restrict him to running no more than 1/4 mile and at his own pace, and he was to engage in no jumping.  He was to do no walking over 2 miles without 1/4 hour rest.  After duty hours athletics were to be curtailed if they caused interference with regular duty.  

A Veteran is presumed to be in sound condition when entering military service except for conditions noted on the entrance examination.  To rebut this presumption of soundness, VA must establish clear and unmistakable evidence that (1) an injury or disease existed before acceptance and enrollment into service, and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With respect to pre-existing disabilities, if a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for service under 38 U.S.C.A. § 1111. 

Significantly, only such conditions as are recorded in examination reports are considered to be noted.  38 C.F.R. § 3.304(b).  Here, the Board finds that the Veteran's left knee tendon rupture was noted at entrance and existed prior to service.

Just because the Veteran had a noted, preexisting left knee injury does not end the Board's inquiry.  If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

While an examination was undertaken as to the left knee in June 2008, and recurrent left knee pain and status post left knee tendon repair were diagnosed, as pointed out at the hearing, there is no opinion as to the etiology of any current left knee disability.  Here, the AOJ should afford the Veteran a new VA examination to fully address the pertinent issue of whether the Veteran's left knee condition was aggravated by service.  

Records

The Veteran indicated that he was treated for his left knee since the 1980's at VA facilities to include the Washington DC VA facility at Irvin Street and the facility in St. Mary's County, Virginia, known as Charlotte Hall.  Additionally, he noted that he treated at Army facilities at Fort Belvoir and Fort Eustis, both in Virginia.  Finally, he reported that he was treated at a private Kaiser facility, for his left hip, but that he also received treatment for his left knee.  As discussed at the hearing, the claims folder does not document that records have been requested from all of these facilities for the appropriate time periods.

The Veteran further stated that he had right shoulder treatment at all of the aforementioned facilities during the appeal period, and that additional relevant records are outstanding.  Thus, on remand, the AOJ should attempt to associate these identified potentially relevant records with the claims folder as they pertain to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records for the right shoulder and left knee, to include from VA facilities in Washington DC ("Irvin Street") and St. Mary County, Virginia ("Charlotte Hall").  As to the left knee, this should include records for the period since the Veteran's discharge from service in 1982.  All obtained records should be associated with the evidentiary record.  

2.  The AOJ should obtain any outstanding treatment records for the right shoulder and left knee, to include from facilities at Fort Belvoir and Fort Eustis.  As to the left knee, this should include records for the period since the Veteran's discharge from service in 1982.  All obtained records should be associated with the evidentiary record.  

3.  The AOJ should obtain any outstanding treatment records for the right shoulder and left knee from Kaiser.  As to the left knee, this should include records for the period since the Veteran's discharge from service in 1982.  All obtained records should be associated with the evidentiary record.  

4.  After the above development is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:
a)  The examiner is asked to test the range of motion in active motion and passive motion, and with weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  The examiner should comment on the functional impairment from the service-connected right shoulder disability.

5.  After completing the requested development in paragraphs 1-3 above, arrange for the Veteran to undergo an appropriate VA examination for his left knee.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner is to answer the following questions: 

a)  Was the Veteran's preexisting left knee disability aggravated by his active service?  That is, was there any increase in the Veteran's preexisting left knee disability (surgery for ruptured left knee tendon with four inch scar) during his active service? 

b)  If you find that the Veteran's preexisting disability was aggravated (increased in severity) during his active service, then is it obvious or manifest that this increase in disability was due to the natural progress of his preexisting injury and not due to his service to include physical training as described generally by the Veteran in his testimony? 
c)  Is it at least as likely as not that any current left knee disability was incurred, or was caused by an event, during his military service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	(CONTINUED ON NEXT PAGE)



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




